DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., “Greatly Increased Toughness of Infiltrated Spider Silk,” Science, vol. 324, issue 5926, pp. 488-492 (April 24, 2009) (“Lee”).
With regard to Claims 1, 3, and 4, Lee discloses a method for producing a protein fiber.  See, e.g., Abstract, entire document.  Lee teaches that raw spider dragline silk is exposed to water vapor, page 489, in “a chamber-type ALD” reactor, page 490, at a temperature of 70 degrees C. for a time period between 5 and 40 seconds.  Page 491.  Lee teaches that after the water vapor treatment the silk protein fibers have improved tensile properties and toughness.  See, e.g., Figure 2 and page 491.  With regard to Claim 9, Lee discloses that the vapor treatment weakens the hydrogen bonds in the protein fiber, page 489, which causes the fibers to contract or pre-shrink.  Page 491.  

Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated U.S. Patent No. 4,214,330 to Thorsen (“Thorsen”).
With regard to Claims 1 and 9, Thorsen discloses a method of treating proteinous animal fibers with an ozone-stream, i.e. water vapor, mixture in order to shrink-proof the fiber.  See, e.g., Abstract, column 1, lines 7-15, entire document.  Thorsen teaches the raw fiber is brought into contact with the steam in a chamber, column 3, lines 4-11, and the temperature is adjusted to a range of less than 120 degrees C., such as 60 degrees C. to 95 degrees C.  Column 5, lines 24-29.  With regard to Claim 2, Thorsen discloses that the heat treatment is for a period of 1 to 10 minutes in order to obtain the proper level of shrink-proofing.  Column 3, lines 65-67.  With regard to Claim 3, Thorsen discloses that the protein can be a structural protein, such as wool or mohair.  Column 2, lines 60-64.  With regard to Claim 6, Thorsen discloses that panels of knit fabric are placed on hooks on a conveyer belt during treatment.  Column 6, lines 42-43.  As such, the hooks holding the fibers inhibits the ability of the protein fiber to loosen.  

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Japanese Patent Application Publication No. S62-062990 to Mizushima et al. (“Mizushima”) (submitted in Information Disclosure Statement dated December 4, 2019).
With regard to Claims 1 and 2, Mizushima discloses a method for producing a protein fiber by bringing a raw keratin wool fiber in contact with water vapor steam in a chamber at a temperature of 100 degrees C. to 120 degrees C. for a period of 10 to 15 minutes to heat treat the fiber.  Paragraph [0001].  With regard to Claim 3, Mizushima discloses that the structural protein keratin is present in wool.  Id.  With regard to Claim 5, Mizushima teaches the fibers are bundled and twisted together to form a yarn.  Id.  With regard to Claim 8, Mizushima teaches the yarn is suitable for weaving and knitting to make undergarments and other clothing.  Id.  With regard to Claim 9, Mizushima discloses that the process imparts crimp to the fiber, id., which would cause the fiber to shrink in length.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Japanese Patent Application Publication No. 2010-047866 to Watanabe et al. (“Watanabe”) (an English translation obtained from the European Patent Office website is provided).
With regard to Claims 1 and 3, Watanabe discloses a method for producing a dyed protein fiber by obtaining a fiber from animal hair containing keratin, page 2, applying a silver solution on the fiber to form raw protein fiber, then subjecting raw protein fiber to a steam water vapor treatment at a temperature of 100 degrees C. or lower.  Id.  With regard to Claim 2, Watanabe discloses the heat treatment can be 30 to 60 minutes.  Id.  With regard to Claim 7, Watanabe discloses that the steam treatment is performed under vacuumed pressure.  Id.  With regard to Claim 8, Watanabe discloses the fibers can be woven into a fabric.  Pages 3-4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789